261 F.2d 825
Florence D. GIFFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 17138.
United States Court of Appeals Fifth Circuit.
December 10, 1958.

James E. Anderson, Amarillo, Tex., for appellant.
William B. West, III, U. S. Atty., Fort Worth, Tex., William N. Hamilton, Asst. U. S. Atty., Dallas, Tex., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The appellant was convicted on each of the three counts of an indictment which charged her with raising Postal Money Orders with intent to defraud the United States. There were, in all, sixteen money orders which were raised from $41 to $47. These money orders were payable to the holder of a mortgage on the home of appellant and her husband. Three of these money orders were the basis of the indictment. The other thirteen and another for a different amount, and the retained stubs showing the amounts for which the money orders were issued, were introduced in evidence over appellant's objection. Since all were a part of a single scheme and fell into a common pattern, there was no error even though the evidence tended to show the commission of offenses for which the appellant was not on trial. Weiss v. United States, 5 Cir., 1941, 122 F.2d 675, certiorari denied 314 U.S. 687, 62 S. Ct. 300, 86 L. Ed. 550, rehearing denied 314 U.S. 716, 62 S. Ct. 478, 86 L. Ed. 570.


2
One count of the indictment charged the raising of a money order payable to T. J. Bettes. The annexed photostatic copy of the money order and the original money order showed it to be payable to T. J. Bettes Company. This variance was immaterial and the appellant was not misled by it.


3
The money orders were issued in Amarillo, Texas. The payee's place of business was in Houston, Texas. The indictment charged the offenses as being committed in the Amarillo Division of the Northern District of Texas. The appellant asserts the jurisdiction and venue are not established. By her own testimony it was shown that the appellant mailed the money orders in Amarillo to the payee in Houston. We see no merit in this contention.

No error appearing, the judgment is

4
Affirmed.